          Case 2:20-cv-01901-JCM-NJK Document 19 Filed 12/01/20 Page 1 of 1




 1
 2
 3
                              UNITED STATES DISTRICT COURT
 4
                                     DISTRICT OF NEVADA
 5
 6   DANIEL O’BRIEN,
                                                         Case No.: 2:20-cv-01901-JCM-NJK
 7         Plaintiff(s),
                                                                       ORDER
 8   v.
 9   PROGRESSIVE DIRECT INSURANCE
     COMPANY, et al.,
10
           Defendant(s).
11
12        To date, the parties have not filed a joint stipulated discovery plan as required by Local
13 Rule 26-1(a). The parties are hereby ORDERED to file a joint proposed discovery plan no later
14 than December 8, 2020.
15        IT IS SO ORDERED.
16        Dated: December 1, 2020
17                                                            ______________________________
                                                              Nancy J. Koppe
18                                                            United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

                                                  1
